DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US Pat. App. Pub. No. 2013/0162216).
With respect to claim 1, Zhamu discloses a lithium-ion hybrid supercapacitor (see abstract, citing a lithium-based SMC) comprising: an electrode comprising nitrogen-doped carbon nanotubes (N-CNTs) (See paragraphs [0088] and [0091], citing a nitrogen-doped CNT), and an electrode comprising an electrically conductive graphene material (see paragraph [0092]).
With respect to claim 5, Zhamu discloses an electrolyte which is a solution of (i) a lithium salt selected from Li[PF2(C204)2], Li[SO3CF3], Li[N(CF3SO2)2], Li[C(CF3SO2)3], Li[N(SO2C2F5)2], LiClO4, LiPF6, LiAsF6, LiBF4, LiB(C6F5)4, LiB(C6H5)4, Li[B(C204)2], Li[BF2(C204)], and a mixture of any two or more thereof, and (ii) a solvent selected form dimethyl carbonate (DMC), ethyl methyl carbonate (EMC), diethyl carbonate (DEC), methyl propyl carbonate (MPC), ethyl propyl carbonate (EPC), ethylene carbonate (EC), propylene carbonate (PC), and a mixture of any two or more thereof.  See paragraph [0013], citing LiPF6 dissolved in propylene carbonate.
With respect to claim 10, Zhamu is considered to disclose that the electrode comprising N-CNTs has a specific capacity of at least 35 mAh/g at 9.56 C- rate when in half-cell configuration.  While Zhamu does not specifically disclose this specific capacity, Zhamu discloses each of the structures in claim 1 that purport to have the specific capacity recited in claim 10, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 11, Zhamu is considered to disclose that the electrode comprising N-CNTs has a specific capacity of at least 250 mAh/g at 0.24 C- rate when in half-cell configuration.  While Zhamu does not specifically disclose this specific capacity, Zhamu discloses each of the structures in claim 1 that purport to have the specific capacity recited in claim 11, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 12, Zhamu is considered to disclose that the electrode comprising N-CNTs has, when in half-cell configuration, a capacitance after 1000 charge/discharge cycles that is at least 70% the capacitance after the first cycle.  While Zhamu does not specifically disclose this capacitance, Zhamu discloses each of the structures in claim 1 that purport to have the capacitance recited in claim 12, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 13, Zhamu is considered to disclose that the supercapacitor of claim 1 has an energy density of at least about 50 Wh/kg.  While Zhamu does not specifically disclose this energy density, Zhamu discloses each of the structures in claim 1 that purport to have the energy density recited in claim 13, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 14, Zhamu is considered to disclose that the supercapacitor of claim 1, having a power density of at least about 100 W/kg.  While Zhamu does not specifically disclose this power density, Zhamu discloses each of the structures in claim 1 that purport to have the power density recited in claim 14, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 15, Zhamu is considered to disclose that the supercapacitor claim 1, having an energy density of at least about 50 Wh/kg and a power density of at least about 300 W/kg.  While Zhamu does not specifically disclose this combination of energy density and power density, Zhamu discloses each of the structures in claim 1 that purport to have the respective energy density and power density recited in claim 1, and as such, is considered to implicitly disclose any physical properties associated with the recited structures.  See MPEP 2112.01(1).
With respect to claim 16, Zhamu discloses the form of a coin cell, or a pouch.  See paragraph [0222].
With respect to claim 17, Zhamu discloses that the electrically conductive graphene material is selected from graphene, rGO, and a combination thereof.  See paragraph [0092].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Pat. App. Pub. No. 2013/0162216) in view of Bokhari, S.W., et al.,  “Nitrogen doping in the carbon matrix for Li-ion hybrid supercapacitors: state of the art, challenges and future prospective,” RSC Adv., 2017, 7, pages 18926-18936.
With respect to claim 2, Zhamu fails to teach that the N-CNTs have an atomic content of nitrogen of at least about 10%.
Bokhari, on the other hand, teaches that the addition nitrogen to a carbonaceous substance increases the specific capacitance and electrochemical performance, noting that the amount of nitrogen added to the carbon would adjust these parameters.  See pages 18926-18930.  As such, Bokhari identifies the nitrogen as a result-oriented variable, which can be adjusted to optimize the properties of the carbonaceous substance for a particular application.  See MPEP 2144.05(II)(A) and (B).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to optimize Zhamu, as taught by Bokhari, in order to form an electrode having optimized electrochemical properties for the desired application.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Pat. App. Pub. No. 2013/0162216) in view of Manthiram et al. (US Pat. App. Pub. No. 2017/0098843).
With respect to claim 3, Zhamu fails to teach that the N-CNTs have an average axial length of at least 3 µm.
Manthiram, on the other hand, teaches that the N-CNTs in an electrode have an average axial length of at least 3 µm.  See paragraph [0030].  While Manthiram is directed toward a fuel cell, the electrode structures are formed in similar manner to capacitors, and as such, the teachings therein would be relevant to one of ordinary skill in the art.  Further, such an arrangement results in the formation of a known electrode.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Zhamu, as taught by Manthiram, in order to produce a known electrode.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Pat. App. Pub. No. 2013/0162216) in view of Liu et al. (US Pat. App. Pub. No. 2012/0045688).
With respect to claim 4, Zhamu fails to teach that the N-CNTs have an atomic content of oxygen of at least about 2%.
Liu, on the other hand, teaches that the N-CNTs have an atomic content of oxygen of at least about 2%.  See paragraph [0073].  Such an arrangement results in an electrode capable of rapidly and reversibly reacting with lithium ions or atoms.  See paragraph [0047]; see also paragraph [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Zhamu, as taught by Liu, in order to produce an electrode capable of rapidly and reversibly reacting with lithium ions or atoms.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Pat. App. Pub. No. 2013/0162216) in view of He et al. (US Pat. App. Pub. No. 2015/0280227).
With respect to claim 6, Zhamu fails to explicitly teach that the electrode comprising N-CNTs further comprises a conductive additive.
He, on the other hand, teaches including a conductive additive with an active electrode material formed of CNTs.  See paragraphs [0064]-[0065].  Such an arrangement increases the electric conductivity of the electrode.  See paragraph [0064].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Zhamu, as taught by He, in order to increase the conductivity of an electrode.
With respect to claim 7, the combined teachings of Zhamu and He teach that the conductive additive is selected from acetylene black, carbon black, carbon nanofibers, and a combination thereof.  See He, paragraph [0064], citing at least carbon black and other nanocarbons.
With respect to claim 8, Zhamu fails to explicitly teach that the electrode comprising N-CNTs further comprises a binder.  
He, on the other hand, teaches including a binder with an active electrode material formed of CNTs.  See paragraphs [0064]-[0065].  Such an arrangement ensures the mechanical integrity of the electrode.  See paragraph [0064].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Zhamu, as taught by He, in order to ensure mechanical integrity of an electrode.
With respect to claim 9, the combined teachings of Zhamu and He teach that the binder is selected from polyvinylidene fluoride (PVDF), polyacrylonitrile, poly(acrylic acid), polyvinylidene fluoride, poly(vinylidene fluoride-co- hexafluoropropylene), 2-hydroxyethyl cellulose, carboxy methyl cellulose, poly(tetrafluoroethylene), polyethylene oxide, polyimide, polyethylene, polypropylene, polyacrylates, rubbers (e.g. ethylene-propylene-diene monomer rubber, or styrene butadiene rubber) copolymers thereof, and a mixture thereof.  See He, paragraph [0064], citing at least PVDF, CMC, poly(acrylic acid) and SBR, among others.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848